DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roger Chen on 5/17/2022.

The application has been amended as follows: 
Claim 1 (currently amended): A method of establishing visual images of models of battery status, the method comprising:
collecting a plurality of data values of at least one characteristic parameter of one of a plurality of battery modules in one of a plurality of time periods;
a control unit forming at least one first characteristic image and a second characteristic image according to the plurality of data values;
the control unit forming one of a plurality of variant images by superimposing the at least one first characteristic image and the second characteristic image, wherein each of the plurality of variant images comprises at least one variant area; and
the control unit forming at least one moving variant area by superimposing the plurality of variant images corresponding to the plurality of time periods, wherein the at least one moving variant area is formed by a time variation of a combination of the at least one variant area of each of the plurality of variant images;
wherein the at least one first characteristic image, the second characteristic image and the plurality of variant images are images with a plurality of pixels, and the pixels of the at least one first characteristic image and the second characteristic image are normalized pixels converted from the plurality of data values. 

Claim 2 (currently amended): The method of claim 1, wherein collecting the plurality of data values of the at least one characteristic parameter of the one of the plurality of battery modules in the one of the plurality of time periods comprises: 
collecting a plurality of first data values of a first characteristic parameter and a plurality of second data values of a second characteristic parameter different from the first characteristic parameter in the one of the plurality of time periods;
wherein the control unit forms the at least one first characteristic image according to the plurality of first data values and forms the second characteristic image according to the plurality of second data values

Claim 3 (currently amended): The method of claim 1, wherein collecting the plurality of data values of the at least one characteristic parameter of the one of the plurality of battery modules in the one of the plurality of time periods comprises: 
collecting a plurality of first data values of the at least one characteristic parameter of the one of the plurality of battery modules in a first subsection of the one of the plurality of time periods and collecting a plurality of second data values of the at least one characteristic parameter of the one of the plurality of battery modules in a second subsection of the one of the plurality of time periods;
wherein the control unit forms the at least one first characteristic image according to the plurality of first data values and forms the second characteristic image according to the plurality of second data values

Claim 4 (original): The method of claim 1, wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to one of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the one of the plurality of data values. 

Claim 5 (original): The method of claim 1, wherein each pixel of the at least one first characteristic image and the second characteristic image is corresponding to a data value difference between two of the plurality of data values of the at least one characteristic parameter, and a color shade of each pixel is corresponding to a scale of the data value difference between the two of the plurality of the data values.

Claim 6 (original): The method of claim 1, further comprising:
performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area. 

Claim 7 (original): The method of claim 6, wherein performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area comprises:
performing analysis and model training of the plurality of data values according to the at least one variant area or the at least one moving variant area by machine learning, deep learning or reinforcement learning.

Claim 8 (original): The method of claim 1, wherein a time variation of the at least one moving variant area comprises at least one of a time variation of a color shade of a pixel of the at least one variant area, a time variation of a scale of the at least one variant area and a time variation of a shape of the at least one variant area.

Claim 9 (original): The method of claim 1, wherein the at least one characteristic parameter comprises at least one of a capacity, a voltage, a current, a temperature, a battery separator parameter, a electrolyte parameter, an aging level of a positive pole and an aging level of a negative pole of the one of the plurality of battery modules. 

Claim 10 (original): The method of claim 1, wherein the at least one first characteristic image, the second characteristic image and the plurality of variant images are two-dimensional images with a plurality of pixels.

Claim 11 (original): The method of claim 1, further comprising:
collecting the plurality of data values of the at least one characteristic parameter of each of the plurality of battery modules in the plurality of time periods;
the control unit forming a plurality of characteristic images of each of the plurality of battery modules according to the plurality of data values of the at least one characteristic parameter of each of the plurality of battery modules corresponding to the plurality of time periods;
the control unit forming the plurality of variant images of the plurality of battery modules by superimposing the plurality of characteristic images of the plurality of battery modules; and
the control unit forming a relevant image by superimposing corresponding ones of the plurality variant images of the plurality of battery modules, wherein the relevant image is an image with a plurality of pixels.

Claim 12 (original): The method of claim 11, wherein the plurality of variant images and the relevant image are two-dimensional images with a plurality of pixels.

Allowable Subject Matter
Claim 1-12 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1. The closest found prior art are  Drake (US 20170136914 A1), Maekawa et al (US 20140136132 A1) and  Ishii (US 20150369875 A1).

Drake discloses battery system that outputs voltage and current and display the depicts visualization ([0010]). Drake discloses sensors to measure current, voltage, temperature etc of battery module and display images to a GUI ([0044]). Drake discloses display plot of circuit voltage of battery module for a state ([0052]). 

Maekawa discloses apparatus to analyze state of charge and discharge of a battery using color image ([0013]).  Maekawa discloses charge level conversion unit that convers time series color images into hue scale to display charge level ([0038]). Maekawa discloses output unit display color image in moving image format as a time series ([0040]). 

Ishii discloses battery state estimation device for charge and discharge of batter ([0021]). Ishii discloses determine weight value for battery considering type of battery, environmental temperature, current amount during charge/discharge, the value of the SOC ([0059]).

Neither Drake, Maekawa nor Ishii, alone or in combination, teach the claim limitation of superimposing the plurality of variant images and the pixels of the at least one first characteristic image and the second characteristic image are normalized pixels respectively converted from the plurality of first data values and the plurality of second data values
It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619